Per Curiam:
The plaintiff has declared himself out of court. His state*343ment of the cause of action sets forth that the benefit certificate sued, upon was on the life of Ross S. Beatty, and was made payable to Clara B. Beatty, the wife of said Ross S. Beatty. This suit was brought by the administrator of the latter. It is true there is an averment that said policy is part of Ross S. Beatty’s estate, and that he left no other estate for the payment of his debts, funeral expenses, etc. But it discloses no process by which the title became transferred from Clara B. Beatty to the decedent, while the averment of the insolvency of his estate is of n.o significance, in view of the act of April 15, 1868, P. L. 103.
Judgment affirmed.